Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered January 18,1983, convicting him of criminal possession of *756a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The police had probable cause to search the automobile near which defendant was apprehended, since he matched the detailed description given by his girlfriend, an eyewitness to a shooting incident between defendant and a third party. Furthermore, defendant was found on the same block where the incident occurred within a few minutes after the incident. In addition, a connection between defendant and the car was evident as it appeared he was either exiting or entering the car with keys in hand. These factors, combined with the potential mobility of the automobile, justified the ensuing search (see People v Clark, 45 NY2d 432).
We have considered defendant’s remaining contentions and find them to be without merit. Mangano, J. P., Gibbons, O’Con-nor and Lawrence, JJ., concur.